Slip Op. 00-101

          UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
_________________________________
                                  :
SKF USA INC. and SKF GmbH,        :
                                  :
          Plaintiffs,             :
                                  :
          v.                      :   Court No. 99-08-00473
                                  :
UNITED STATES,                    :
                                  :
          Defendant,              :
                                  :
THE TORRINGTON COMPANY,           :
                                  :
       Defendant-Intervenor       :
_________________________________:

                           JUDGMENT

   This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand, SKF USA Inc. v. United States, 24 CIT ___, Slip Op. 00-
28 (March 22, 2000) (“Remand Results”), Torrington’s comments to
the Remand, and Commerce having complied with the Court’s
remand, and no other responses to the Remand Results having been
submitted by the parties, it is hereby

  ORDERED that the Remand Results filed by Commerce on June 20,
2000 are affirmed in their entirety; and it is further

  ORDERED that since all other issues have been decided, this
case is dismissed.


                              _________________________________
                                     NICHOLAS TSOUCALAS
                                        SENIOR JUDGE


Dated:   August 18, 2000
         New York, New York